13 So. 3d 140 (2009)
T.R., Mother of J.T., J.T., R.F., P.T., etc., Appellant,
v.
DEPT. OF CHILDREN & FAMILIES, Appellee.
No. 5D08-4229.
District Court of Appeal of Florida, Fifth District.
June 8, 2009.
Lori Loftis, Office of Regional Counsel, Altamonte Springs and Barbara A. Eagan, Eagan Appellate Law, Orlando, for Appellant.
Karla Perkins, Dept. of Children & Families, Miami, for Appellee.
William R. Ponall of Kirkconnel, Lindsey, Snure and Yates, P.A., Winter Park, for Guardian Ad Litem.
PER CURIAM.
In light of the Appellee's confession of error, this appeal is summarily reversed pursuant to Florida Rule of Appellate Procedure 9.315(b), and remanded to the trial court for further proceedings consistent with sections 39.522 and 39.621, Florida Statutes.
REVERSED and REMANDED.
PALMER, C.J., ORFINGER and LAWSON, J.J. concur.